UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7626



ROBERT L. CADY,

                                              Plaintiff - Appellant,

          versus


ANGERS ALLER; MARY SADLER; LINDA PADGETT; S.
COLLINS; JAMES BYRUM,

                                             Defendants - Appellees,

          and


JAMES B. HUNT; JOHN DEES; MOHAMMAD BALOCH,
Medical Director; RANNY FUTRELL; JACK V.
TURLINGTON; JOHN R. BROWN; H. A. ROSEFIELD;
DANIEL L. STIENEKE; MACK JARVIS,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-98-338-5)


Submitted:   April 13, 2000                 Decided:   April 19, 2000


Before WIDENER and WILKINS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Robert L. Cady, Appellant Pro Se. William Dennis Worley, OFFICE OF
THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Robert L. Cady seeks to appeal the district court’s order

denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1999) action.

We dismiss the appeal for lack of jurisdiction because Cady’s

notice of appeal was not timely filed.

     Parties to civil actions are accorded thirty days after entry

of the district court’s final judgment or order to note an appeal,

see Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).        This appeal period is

“mandatory and jurisdictional.”       Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

October 19, 1999.    Cady’s notice of appeal was filed on November

21, 1999.*    Because Cady failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal. We deny Cady’s motion for appointment of

counsel and dispense with oral argument because the facts and legal




     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been given to prison officials for mailing. See Fed. R. App.
P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                  3
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                4